Citation Nr: 1527676	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for atypical focal sclerosing glomerulonephritis, to include as due to contaminated water exposure at Camp Lejeune.  

2.  Entitlement to service connection for localization-related (partial) epilepsy, to include as due to contaminated water exposure at Camp Lejeune.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982 with additional service in the National Guard from November 1982 to March 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO, also referred to as the agency of original jurisdiction (AOJ), in Roanoke, Virginia, currently has jurisdiction over the Veteran's file.

In August 2014, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At the time of the hearing and in November 2014, he submitted additional evidence in support of his claims and waived AOJ consideration of such evidence in August 2014.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a copy of the August 2014 Board hearing transcript, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS file contains no documents at this time.  

Finally, the Board notes that in a December 2010 letter from the Veteran's private neurologist, there was an indication that the Veteran had peripheral neuropathy and a cursory statement linking such to the Veteran's exposure to contaminated water in service.  The Board notes the Veteran has not filed a claim for service connection for peripheral neuropathy and that issue is not currently before the Board.  However, if the Veteran wishes to file such a claim, he should contact the AOJ.  


FINDINGS OF FACT

1.  The Veteran's atypical focal sclerosing glomerulonephritis is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to contaminated water at Camp Lejeune.  

2.  The Veteran's localization-related (partial) epilepsy is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to contaminated water at Camp Lejeune, and did not manifest to a compensable degree within one year of separation from active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for atypical focal sclerosing glomerulonephritis have not been met.  §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for service connection for localization-related (partial) epilepsy have not been met.  §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated November 2010 and May 2011, sent prior to the initial unfavorable decision issued in August 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Furthermore, the Veteran was afforded VA examinations with opinions in July 2011 that address the etiology of his claimed disorders.  That Board finds that such VA examinations and opinions are adequate to decide the issues, as they were predicated on an interview with the Veteran, a review of the record, and appropriate examinations.  The examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the current nature and etiology of the Veteran's claimed conditions.  Furthermore, the undersigned directed questioning as to what was necessary to grant service connection for his claims, namely evidence of a nexus.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Veteran's testimony did not reveal any outstanding evidence that is necessary for a fair adjudication of his claims.  In this regard, as requested by the Veteran's representative, the Board held the record open until October 2014 for additional evidence, which was received in November 2014.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including epilepsies, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At his Board hearing and in documents of record, the Veteran contends that he currently suffers from a kidney disorder and epilepsy as a result of exposure to water contaminated with the chemicals perchloroethylene (PCE) and trichloroethylene (TCE) while stationed at Camp Lejeune.  

The Veteran's service treatment records are absent of any complaints, findings, or treatment with respect to his kidneys or neurological system.  However, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs: TCE, a metal degreaser, and PCE, a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  The Board notes that the Veteran's service personnel records document his presence at Camp Lejeune during this period of time from June 1979 to July 1980.  

Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant, such as the Veteran in the instant case, who served at Camp Lejeune, was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id.  

There are studies involving the impact of such contaminated water, which involved the National Academy of Sciences, National Research Council (NRC), and the Agency for Toxic Substances and Disease Registry (ATSDR).  Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis used categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  

As noted above, the Veteran was stationed at Camp Lejeune from June 1979 to July 1980.  In October 2008, the Veteran received letters from the Department of the Navy indicating his potential exposure to contaminated drinking water while stationed at Camp Lejeune.  Therefore, the Board acknowledges the Veteran's in-service exposure to such water.

With respect to the Veteran's kidney disorder, post-service private treatment records dated February 1994 confirmed substantial proteinuria on laboratory results twice in three months.  The Veteran was noted to be asymptomatic, despite proteinuria consistent with nephrotic syndrome without renal failure.  The physician noted onset would seem to be within the past two years.  An August 1994 kidney biopsy revealed atypical focal sclerosing glomerulonephritis.  

Private treatment records dated July 2005 show high creatinine levels.  In a November 2010 statement, the Veteran reported that, prior to his 1994 diagnosis, he had noticed foaming in his urine but did not know something was wrong.  A December 2010 letter from Dr. S.T. lists the Veteran's primary problem as progressive renal disease, not responsive to ace inhibition and trial of steroids.  The July 2011 VA examiner noted a diagnosis of atypical focal sclerosing glomerulonephritis.  

The Veteran testified at the August 2014 Board hearing that he did not have any symptoms associated with his kidney disorder.  He reported that, because he was asymptomatic, he could have had the condition while in service and that he would not have known.  

With respect to the Veteran's epilepsy, post-service treatment records dated in February 1988 noted he began to experience episodes three years prior, characterized by cessation of activities, standing still, sometimes with tingling in the left side of his head, and slobbering.  These episodes lasted a few seconds.  It was noted that, prior to three years ago, the Veteran had not had any convulsive seizures or severe head injuries.  An EEG at that time demonstrated findings consistent with a clinical suspicion of temporal lobe seizures.  A March 1988 record from a private physician to the Veteran's National Guard commander noted the Veteran had a form of epilepsy and recommended he not engage in hazardous duty or operate a motor vehicle.  

In a November 2010 note, Dr. N.F. reported that the Veteran last had an MRI in 1996, which was normal.  He noted the Veteran had a tendency to complex partial seizures due to cryptogenic epilepsy, which was kept at bay due to medication.  In a November 2010 statement, the Veteran noted that he was having mild seizures prior to February 1988 and did not realize it.  The July 2011 VA examiner noted a diagnosis of localization-related (partial) epilepsy.  

The Veteran testified at the August 2014 Board hearing that, prior to his 1988 diagnosis, he had very mild symptoms, including tingling on the left side of his head, spacing out for a couple of seconds, and losing his train of thought.  He reported that he did not remember having these symptoms while he was on active duty.  However, they did become noticeable within twelve months of leaving service in 1982.  

Based on the foregoing, the Board finds that the Veteran has current diagnoses with respect to a kidney disorder and epilepsy.  As such, the remaining inquiry for both claims is whether these diagnoses are related to his military service, to include his exposure to contaminated water at Camp Lejeune.  In this regard, a November 2010 letter from Dr. K.M. noted that, given the toxicity of PCE and TCE, a link between the Veteran's exposure and his kidney disorder should at least be considered.  He noted that there was evidence in the literature supporting this hypothesis.  He further noted that, although the exact mechanism is not known, these halogenated hydrocarbons are known to promote oxidative stress and the formation of free radicals.  Dr. S.T. noted in a December 2010 letter that the role of exposure to halogenated hydrocarbons during military service leading to the development of renal and neurologic disease is not clear, but should be strongly considered.  In another December 2010 letter, Dr. N.F. noted that he could not exclude the possibility that the Veteran's neurological condition was not caused by toxin exposure.  The physician cited the Veteran's exposure to PCE and TCE as well as his diagnosis of epilepsy.  

The July 2011 VA examiner opined that the Veteran's epilepsy was less likely as not caused by or the result of his exposure to contaminated water at Camp Lejeune.  The examiner noted that, while there was limited/suggestive evidence of an association between principally inhalation exposure to solvents and neurobehavioral outcomes, medical literature failed to provide convincing evidence that exposure to these toxins contribute to, cause, or are risk factors for epilepsy.  The examiner reported that, while it has been shown that the particular contaminants at Camp Lejeune can cause central nervous symptoms, the current scientific knowledge does not support (with at least 50 percent probability) that there is a connection between these exposures and the chronic condition of epilepsy.  

With respect to the Veteran's kidney disorder, the July 2011 VA examiner opined that such was less likely as not caused by or a result of exposure to contaminated water at Camp Lejeune.  The examiner cited scientific studies showing that TCE, PCE, and other contaminants may have some effect on the human kidney.  The examiner noted that there was a suggestion of glomerular damage, but no specific pattern of damage noted, which makes it difficult to determine causation in regard to atypical focal sclerosing glomerulonephritis with at least 50 percent probability.  

In a September 2011 private opinion, Dr. N.F. noted that it was possible that exposure to TCE and PCE caused the Veteran to develop epilepsy, since such was developed after exposure; however, there is nothing specific about the Veteran's neurological problem that would link it any more strongly to TCE exposure.  With respect to the Veteran's kidney disorder, a January 2014 private opinion from Dr. K.M. reiterated that a link between the Veteran's exposure in service and his kidney disorder should be considered.  

As the VA examiner's opinions considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to his opinions.  See Nieves-Rodriguez, supra; Stefl, supra.  

With respect to the private opinions of record, the Board finds that such are consistent with the VA examiner's opinion, as they indicate there may be some link between the Veteran's exposure to contaminants at Camp Lejeune and his current kidney disorder and epilepsy.  However, none of these private opinions provide evidence that it is at least as likely as not that such exposure caused the Veteran's current disabilities.  Furthermore, these opinions offered limited rationale to support opinions that were little more than speculative in providing a nexus.  

Therefore, the Board finds that the July 2011 VA examiner's opinion, which provided medical literature and a detailed rationale for the conclusions reached is highly probative.  In light of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current kidney disorder and epilepsy and his military service, specifically exposure to contaminated water at Camp Lejeune, with a probability of 50 percent or greater.  

Additionally, the Board finds that the evidence of record does not show that the Veteran's epilepsy manifested to a compensable degree within one year of separation from active duty.  With regard to the evaluation of epilepsy, a compensable, i.e., 10 percent, rating requires a confirmed diagnosis of epilepsy with a history of seizures.  See 38 C.F.R § 4.124a, General Rating Formula for Major and Minor Epileptic Seizures.

In the instant case, the Board notes that the Veteran testified at the August 2014 Board hearing that, prior to his 1988 diagnosis, he had very mild symptoms, including tingling on the left side of his head, spacing out for a couple of seconds, and losing his train of thought.  He reported that he did not remember having these symptoms while he was on active duty.  However, he indicated that they did become noticeable within twelve months of leaving service in 1982.  Additionally, post-service treatment records dated in February 1988 noted that the Veteran began to experience episodes three years prior, characterized by cessation of activities, standing still, sometimes with tingling in the left side of his head, and slobbering, which lasted a few seconds.  It was noted that, prior to three years ago, the Veteran had not had any convulsive seizures or severe head injuries.  An EEG at that time demonstrated findings consistent with a clinical suspicion of temporal lobe seizures.  

Based on the foregoing, the Board finds that the Veteran's epilepsy did not manifest to a compensable degree within one year of separation from active duty.  Rather, as demonstrated by the foregoing evidence, such were not diagnosed until 1988 and there was no history of seizures at such time.  The Board has also considered whether presumptive service connection may be awarded based on a continuity of symptomatology; however, the Board finds the Veteran's statements made at the August 2014 Board hearing that he experienced symptoms of epilepsy within a year of his discharge from active service to be inconsistent with the contemporaneous evidence and, thus, not credible.  See Caluza, supra (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  In this regard, such statements are in direct conflict with the statements made to the Veteran's physician in February 1988 that the epilepsy symptoms began three years previously, i.e., in 1985.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Board finds that presumptive service connection for epilepsy, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board also notes that the Veteran served in the National Guard from November 1982 to March 1988; however, there is no indication that his epilepsy, a disease that was first diagnosed in February 1988, was incurred during a period of active duty for training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).   

The Board has also considered the Veteran's statements linking his current kidney disorder and epilepsy to his military service.  In this regard, the Board notes that the Veteran is competent to report symptoms experienced in service and since such time.  However, the Veteran is not competent to attribute his current conditions to any instance of military service, to include his exposure to contaminated water at Camp Lejeune.  In this regard, he has not demonstrated that he is an expert in determining the etiology of a kidney disorder and/or epilepsy and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, supra (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

In this regard, the Board finds that the diagnosis and etiology of a kidney disorder and epilepsy are complex questions that require medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Determinations as to the etiology of such disorders require knowledge of the body's inner workings.  Thus, the Veteran is not competent to provide evidence as to the etiology of his claimed disorders and his opinion on such matter is accorded no probative weight.  Rather, the only competent evidence of record, the VA and private medical opinions, are against a finding of a nexus between the Veteran's exposure to contaminated water in service and his current kidney disorder and epilepsy, as none offer as positive opinion with 50 percent or greater certainty.  

Accordingly, as the Veteran's kidney disorder and epilepsy are not shown to be causally or etiologically related to any disease, injury, or incident in service, and epilepsy did not manifest to a compensable degree within one year of separation from active duty, service connection for such disorders is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a kidney disorder and epilepsy, and that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for atypical focal sclerosing glomerulonephritis is denied.  

Service connection for localization-related (partial) epilepsy is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


